Citation Nr: 1211939	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO. 09-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1. Entitlement to an evaluation in excess of 30 percent for status post right total knee replacement due to traumatic arthritis.

2. Entitlement to a total disability evaluation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. Although entitlement to a total disability rating for compensation based on individual unemployability (TDIU) was also denied in that decision, the Veteran did not file a notice of disagreement with regard to the claim. 

In a January 2011 Board remand, the issues of entitlement to service connection for left knee and low back disabilities secondary to the Veteran's service-connected right knee disability were referred to the RO for adjudication. In an October 2011 rating decision associated with the Veteran's Virtual VA paperless claims file, the RO granted service connection for posttraumatic stress disorder, lumbar disc disease (claimed as a low back disorder), and shortening of the right leg due to the Veteran's total right knee replacement. The RO also denied service connection for a left knee disability. 

Given the present granting of a 60 percent disability rating, as well as the Veteran's contentions relative to his unemployability due to service-connected disorders, the issue of the Veteran's entitlement to TDIU is raised and will be REMANDED to the RO, via the Appeals Management Center in Washington, DC for adjudication. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).


In March 2010, the Veteran and his wife testified at a hearing before an Acting Veterans Law Judge at the RO. A transcript of the hearing is associated with the record. The Acting Veterans Law Judge who conducted the hearing has retired from the Board. The law requires that the Veterans Law Judge who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). In a January 2012 letter, the Veteran was given the opportunity to request another Board hearing; in a January 2012 response, the Veteran indicated that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. Range of motion of the right knee was from 0 to 140 degrees, with pain at 65 degrees on VA examination in June 2010.

2. A stable post-surgical scar measuring 16 centimeters long by 1 centimeter wide was observed on the anterior aspect of the right knee.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for a right knee disability have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261(2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in February 2008 which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates of compensation benefits. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records. Additionally, the Veteran was provided with VA joint examinations in February 2008 and June 2010. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly). 38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups." DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet.App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. See Butts v. Brown, 5 Vet.App. 532 (1993).

The Veteran underwent a total right knee replacement in September 2006. As required by 38 C.F.R. § 4.71a, Diagnostic Code 5055, the service-connected right total knee replacement was initially rated as 100 percent disabling. After the one-year period following implantation, Diagnostic Code 5055 provides that the minimum disability rating which may be assigned post-knee replacement is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011). The Veteran was assigned a 30 percent rating effective November 1, 2007. 

Under Diagnostic Code 5055, a 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. However, a rating in excess of 30 percent, but less than 60 percent, can be assigned with intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). Id.

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Diagnostic Code 5260, concerning limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261, evaluating limitation of extension of the leg, provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

A May 2007 private treatment note signed by Michael J. Rogal, M.D., revealed the Veteran demonstrated right knee range of motion from 0 to 120 degrees. No effusion or synovitis of the right knee was noted.

In a January 2008 private treatment note, Dr. Rogal reported the Veteran had 110 degrees of motion in his right knee. There was no effusion or synovitis of the right knee on examination.

During a February 2008 VA joints examination, the Veteran reported he was unable to climb ladders, get down on his knees, or squat per his surgeon's instructions. He related that walking a half a mile increased his right knee pain to 8 out of 10 in severity; standing for half an hour caused pain to 8 out of 10 in severity; sitting at rest caused pain and stiffness to 4 out of 10 in severity; ascending or descending steps caused pain to 8 out of 10 in severity; and lying down in bed at night caused pain to 4 out of 10 in severity. He reported an inability to squat or bend his knee to squat down. He treated his pain with ibuprofen, which relieved his pain to 6 out of 10 in severity, and ice compressions, which relieved his pain to 4 out of 10 in severity. He acknowledged daily flare-ups of right knee pain to 6 out of 10 in severity. He noted the flare-ups lasted almost all day. He denied the use of a cane or knee brace.

The Veteran denied any redness, increased temperature, or instability of the right knee. He acknowledged occasional tenderness with use of the right knee. He also reported his knee was constantly stiff, and he had weakness while bearing weight on the knee or while ascending or descending stairs.

The Veteran reported his right knee pain and decreased motion did not interfere with bathing or dressing; however, he noted that kneeling was "virtually impossible." He acknowledged difficulty with specific activities of daily living, including mowing the grass, cleaning the kitchen floor, climbing a ladder to clean the gutters, and washing the car. He also indicated that his employment in construction was impacted by his right knee disability due to an inability to ascend or descend ladders to work on roofing or ceilings; and an inability to squat down to do faucet replacements or pick up equipment or objects. He reported he had difficulty ascending or descending stairs, walking back and forth to his truck, getting in and out of his truck, loading material, and cleaning up due to his right knee pain and decreased mobility. The Veteran related that he enjoyed hunting, but he had difficulty walking in the woods for any distance due to his right knee pain.

On examination, the examining physician noted the Veteran was not in acute distress and ambulated with a "very mild" antalgic gait. He was not able to walk on his toes. He walked a short distance on his heels. He used no brace or assistive device. Range of motion testing revealed flexion from 0 to 60 degrees with pain at 0 degrees and no further range of motion past that point. He had increased pain following repetitive range of motion. He had no increased weakness, decreased endurance, incoordination, or decreased range of motion following repetition. The examiner noted the Veteran had difficulty performing the initial range of motion tests, and he performed the initial range of motion tests "very slowly and with what appeared to be great effort." 

The Veteran had tenderness with palpation over the patella, the medial aspect of the right knee, and the posterior knee. He had decreased strength against resistance with giving-way due to pain. A scar extended over the anterior aspect of the knee which was 16 centimeters long and 1 centimeter wide with no elevation or depression. There was no inflammation, ulceration, edema, or keloid formation. There was no adherence to underlying tissue and no underlying tissue damage. The Veteran had a negative anterior/posterior drawer, and the medial and collateral ligaments appeared stable with valus and valgus pressure. An X-ray of the right knee revealed the right total knee prosthesis was in place in anatomic alignment. There was no evidence of fracture, dislocation, or joint effusion.

In a February 2008 statement, the Veteran's former employer, a landlord, reported that he no longer employed the Veteran as a contractor because of his knee disability. He noted the Veteran could no longer climb ladders, kneel, stoop, or bend over to complete tasks in his rental properties.

In July 2008, the Veteran was awarded SSA disability, in part, for his right knee disability. In a July 2008 medical questionnaire to determine the Veteran's physical capacities for SSA decision purposes, Der-Long Tong, M.D., the Veteran's private primary care physician, reported that the Veteran had "difficulty in walking or standing for even a short period of time" and had difficulty using steps. He noted the Veteran was unable to stoop, crawl, climb, balance, crouch, or kneel. He opined that in an average 8 hour work day, the Veteran could sit for 8 hours, stand for 1 hour, and walk for 1 hour. For employment purposes, Dr. Tong opined the Veteran required occasional elevation of his feet above waist level during the day and 10 minute rest periods every hour.

In a June 2009 statement, the Veteran's wife related that the Veteran's ability to perform daily activities had significantly decreased due to his knee disability. She reported that he was incapacitated with respect to certain activities of daily living due to the limitations of his right knee. She noted the Veteran was unable to work for the previous two years, and his right knee pain prevented him from ascending stairs, taking walks, standing for short periods of time, kneeling, or squatting. She also indicated that the Veteran's right knee pain kept him awake at night.

During a March 2010 videoconference hearing, the Veteran testified that his right knee was mechanically sound; however, he reported he had limiting pain on motion and he was unable to climb ladders, kneel, stoop, bend his knee, or kneel. He noted his right knee was swollen and painful at rest. He described a constant, aching pain, which increased upon use. He stated that his right knee was "weak" and "unstable," causing occasional use of a cane.

The Veteran's wife also testified at the hearing. She reported that the Veteran limited his daily activities to avoid straining his right knee. She noted that he had decreased mobility due to his right knee pain. 

During a June 2010 VA joints examination, the Veteran reported that he was a self-employed construction worker through October or November 2007. He stated that since his last VA examination in February 2008, he saw a chiropractor for manipulations to increase the range of motion of his right knee; however, he related there was no change in the range of motion of his knee. 

The Veteran reported he had constant right knee pain which varied in severity from 8 to 10 out of a maximum of 10. He indicated that walking half a mile caused right knee pain which he rated as 10 out of 10 in severity; standing for 5 minutes caused right knee pain which he rated as 10 out of 10 in severity; and sitting for 15 minutes caused right knee pain which he rated as 8 out of 10 in severity. He stated that he was unable to squat. He indicated that he used ibuprofen, which produced poor-to-fair relief of his right knee pain. He indicated that he stopped and rested during flare-ups of right knee pain. He noted that he used a straight cane to ambulate, but he denied the use of other assistive devices or a brace to stabilize his right knee. 

The Veteran reported his knee had excessive warmth, tenderness on palpation, stiffness, weakness, and instability. He also indicated that his right knee occasionally gave out. He reported right posterior leg pain occurring to his midcalf which lasted all day. He denied any numbness or tingling. 

On examination of the Veteran's right knee, the examiner observed no redness, warmth, or effusion. The Veteran had tenderness with palpation in the superior patella and posterior knee. Range of motion testing revealed 0 degrees of extension to 65 degrees of flexion with pain. The Veteran had increased pain with repetitive range of motion; however, he had no increased weakness, decreased endurance, incoordination, or decreased range of motion following repetitive range of motion. He had a negative anterior and posterior drawer, and his medial collateral ligaments appeared stable with varus and valgus pressure. Strength below the knee was 5 out of 5, with quadriceps strength measuring 4 out of 5 to 5 out of 5 with slight shaking against resistance. An X-ray revealed a right total knee arthroplasty with no evidence of loosening or hardware failure. 

A rating of 60 percent for the Veteran's service-connected right knee disability is appropriate under Diagnostic Code 5055 where there is medical evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity. During VA examination in February 2008 and June 2010, and during the March 2010 hearing, the Veteran reported persistent pain in his right knee. He noted that he was unable to bend his knee, squat, kneel, climb ladders, ascend or descend stairs, taking short walks, or standing for short periods of time. During the June 2010 VA examination, he also indicated that his right knee was "weak" and "unstable," and he reported that his knee "gave out" on occasion. He also acknowledged occasional use of a cane to ambulate.

In a June 2009 statement and during the March 2010 hearing, the Veteran's wife reported that the Veteran's ability to perform daily activities and his mobility had significantly decreased due to his knee disability. She noted that his pain prevented him from ascending stairs, taking walks, standing for short periods of time, kneeling, or squatting. She also indicated that his pain kept him awake at night.

In a February 2008 statement, the Veteran's former employer indicated the Veteran's right knee disability prevented him from climbing ladders, kneeling, stooping, or bending over.

Lay testimony is competent to establish the presence of observable symptomatology. See Falzone v. Brown, 8 Vet.App. 398, 405 (1995)(lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992)(lay person may provide eyewitness account of medical symptoms). The Veteran is competent to present evidence of persistent pain on use of the right knee. Additionally, the Veteran's former employer and the Veteran's wife are competent to present evidence of their observations of the Veteran's decreased mobility and the functional limitations due to his right knee pain.

Medical evidence from the Veteran's private primary care physician included Dr. Tong's opinion that the Veteran had "difficulty in walking and standing for even a short period of time" and difficulty using steps. He also noted the Veteran's inability to stoop, crawl, climb, balance, crouch, or kneel due to his right knee disability.

During the February 2008 VA examination, range of motion testing revealed flexion to 60 degrees with pain at 0 degrees. He had no further range of motion past 60 degrees. Additionally, the examiner noted the Veteran had decreased strength against resistance with giving-way due to pain. The examiner also noted the Veteran performed the range of motion tests "very slowly and with what appeared to be great effort."

During the June 2010 VA examination, range of motion testing revealed normal range of motion; however, the examiner noted the Veteran demonstrated flexion to 65 degrees with pain and he had increased pain with repetitive range of motion. While the examiner did not observed increased weakness with repetitive range of motion and he noted strength below the knee was 5 out of 5, the Veteran's report that his knee "gave out" on occasion and the reported functional limitations due to pain suggest the Veteran has severe painful motion or weakness in his right knee, warranting a 60 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5055 (2011).

When the weight of the evidence between that favoring the claim and that against the claim is in approximate balance, the law mandates that the benefit of the doubt be granted in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011). 

A higher rating for the right knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261, is not appropriate in this case. On VA examination in June 2010, range of motion testing for the right knee demonstrated 140 degrees of flexion and 0 degrees of extension. Diagnostic Codes 5260 and 5261 provide noncompensable ratings if flexion is limited to 60 degrees and extension is limited to 5 degrees. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

The Board has also considered the possible separate evaluation of the noted scars of the right knee, related to his right knee replacement. The evaluation of skin disabilities are governed under 38 C.F.R. § 4.118. The criteria were amended effective October 23, 2008, but the amendments apply only to claims filed on or after that date. As the claim which is the subject of this appeal was filed in October 2007, the older criteria apply. 73 Fed. Reg. 54708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)). To warrant a compensable evaluation under the applicable criteria, scars would have to cover an area in excess of 144 square inches, be unstable, or be painful on examination. 38 C.F.R. § 4.118, Codes 7802-7804. There is no finding or complaint of instability or pain of the scars, and during the February 2008 VA examination, the examiner noted the scar was 16 centimeters long and 1 centimeter wide; the surface area involved is far less than 144 square inches, as contemplated under the rating criteria. Therefore, a separate evaluation for a scar is not warranted for the right knee. 38 C.F.R. § 4.118, Diagnostic Code 7801.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2011). As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. See DeLuca v. Brown, 8 Vet. App.202 (1995). 

Review of the evidence indicates that although the VA examination reports revealed a minimal limitation of range of motion, the same reports also indicate limitations due to pain. The Veteran's reports as to both pain and limitation of function have been generally consistent throughout the appellate period. However, the 60 percent disability rating awarded under Diagnostic Code 5055 takes into account the chronic residuals consisting of severe painful motion or weakness of the right knee; and the award was not based on range of motion measurements. See June 2010 VA examination (where Veteran demonstrated normal range of motion). 

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet.App. 57, 60 (1993). 

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2011). 

The schedular evaluations in this case are not inadequate. Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case. See 38 C.F.R. § 4.1 (2011). 

The medical findings do not indicate that the Veteran's knee disability, alone, causes "marked" interference with employment. The Veteran was awarded SSA disability based on a variety of disabilities, including degenerative joint disease of the right hand, impingement of the left shoulder, right rotator cuff tendonitis, chronic left and right shoulder pain, and bilateral carpal tunnel syndrome. The Board does not doubt the effects of the Veteran's right knee disability on his usual occupation as a contractor; however, the preponderance of the evidence is against a finding that his service-connected right knee disability, alone, precludes the Veteran from obtaining and maintaining all forms of substantially gainful employment. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218 (1995). 


ORDER

An increased rating of 60 percent for status post right total knee replacement due to traumatic arthritis is granted.


REMAND

As noted, part of the claim for an increased rating is consideration of a total rating when either expressly raised by the claimant or otherwise raised by the record. Rice, supra. Here, the Veteran has alleged that he is unemployable, and the Board's present granting of a 60 percent rating may qualify him for such a total rating if other requisites are met.

Accordingly, the Board REMANDS the claim for a total rating to the AMC in Washington, DC for the following actions:
1. Ascertain if the Veteran has any further evidence not currently of record pertaining to his employability status due to service-connected disorders, and provide appropriate release forms to obtain such evidence. 

2. Upon the Veteran's response or after the passage of a reasonable amount of time, adjudicate the claim of a total rating based on individual unemployability. If the benefit is not granted, issue a Supplemental Statement of the Case and return the appeal to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


